DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/30/2022.
Claims 1, 5-8, 12-15, 17-20 have been amended.
Claims 2, 9 and 16 are cancelled.
Claims 1, 3-8, 12-15, 17-20 are allowed.

Allowable Subject Matter
Claims 1, 3-8, 12-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closes prior art cited by the examiner is Yang et al. (PG Pub. 2014/0,321,202 A1) [hereafter Yang].  Yang discloses a flash memory capable of determining portions of a memory block that are defective and allowing at least partial use of the block that is not defective.  Yang, nor other references cited by the examiner, fails to disclose “identifying that a first deck of a block of three-dimensional NAND has a defect of a type from a first identified list of defect types; identifying that a second deck of the block does not have a defect from the first identified list of defect types; testing the second deck by: storing a specified value in memory cells of the second deck; reading a value from the second deck; determining that a number of errors during the reading the value of the second deck is below a threshold number of errors; and responsive to determining that the number of errors is below the threshold number of errors, marking the second deck as salvageable”.
	Claims 8 and 15 are a method claim and a storage medium claim corresponding to a memory device claim 1 and are allowable for the same reasons.
	Claims 3-7, 10-14, 17-20 depend either directly or indirectly on claim 1, 8 or 15 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2018/0,342,304 A1 discloses a flash memory with two-dimensional or three-dimensional EEPROM that is capable of utilizing and verifying string-based erase to create partial good blocks.
PG Pub. 2016/0,055,918 A1 discloses a three-dimensional block-erasable memory system capable of verifying zones within a block after a block erase failure to continue to use the zones determined to be good.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        August 13, 2022